Name: Commission Regulation (EC) NoÃ 1449/2007 of 7 December 2007 derogating from Regulations (EC) Nos 2402/96, 2058/96, 2375/2002, 2305/2003, 950/2006, 955/2005, 969/2006, 1100/2006, 1918/2006, 1964/2006, 1002/2007 and 508/2007 as regards the dates for lodging applications and the issuing of import licences in 2008 under the tariff quotas for sweet potatoes, manioc starch, cereals, rice, sugar and olive oil and derogating from Regulations (EC) Nos 1445/95, 1518/2003, 596/2004 and 633/2004 as regards the dates of issuing of export licences in 2008 in the beef and veal, pigmeat, eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  plant product;  beverages and sugar;  processed agricultural produce;  foodstuff
 Date Published: nan

 8.12.2007 EN Official Journal of the European Union L 323/8 COMMISSION REGULATION (EC) No 1449/2007 of 7 December 2007 derogating from Regulations (EC) Nos 2402/96, 2058/96, 2375/2002, 2305/2003, 950/2006, 955/2005, 969/2006, 1100/2006, 1918/2006, 1964/2006, 1002/2007 and 508/2007 as regards the dates for lodging applications and the issuing of import licences in 2008 under the tariff quotas for sweet potatoes, manioc starch, cereals, rice, sugar and olive oil and derogating from Regulations (EC) Nos 1445/95, 1518/2003, 596/2004 and 633/2004 as regards the dates of issuing of export licences in 2008 in the beef and veal, pigmeat, eggs and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (2), Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (3), and in particular Article 12(1) thereof, Having regard to Council Regulation (EEC) No 3491/90 of 26 November 1990 on imports of rice originating in Bangladesh (4), and in particular Article 3 thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (5), and in particular Articles 10(2), 11(4) and 13(1) thereof, Having regard to Council Regulation (EC) No 2184/96 of 28 October 1996 concerning imports into the Community of rice originating in and coming from Egypt (6), and in particular Article 2 thereof, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (7), and in particular Article 40(1)(e) thereof, Having regard to Council Regulation (EC) No 865/2004 of 29 April 2004 on the common organisation of the market in olive oil and table olives and amending Regulation (EEC) No 827/68 (8), and in particular Article 10(4) thereof, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (9), and in particular Article 29(2) thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (10), and in particular Article 8(2) thereof, Having regard to Regulation (EEC) No 2771/75 of the Council of 29 October 1975 on the common organisation of the market in eggs (11), and in particular Article 3(2) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (12), and in particular Article 3(2) thereof, Whereas: (1) Commission Regulation (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starch (13) lays down specific provisions for the lodging of applications and the issuing of import licences for sweet potatoes under quotas 09.4013 and 09.4014, on the one hand, and for manioc starch under quotas 09.4064 and 09.4065, on the other. (2) Commission Regulations (EC) Nos 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries (14), 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for imports of barley from third countries (15) and 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (16) lay down specific provisions for the lodging of applications and the issuing of import licences for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125, for barley under quota 09.4126 and for maize under quota 09.4131. (3) Commission Regulations (EC) Nos 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (17), 1964/2006 of 22 December 2006 laying down detailed rules for the opening and administration of an import quota for rice originating in Bangladesh, pursuant to Council Regulation (EEC) No 3491/90 (18), 1002/2007 of 29 August 2007 laying down detailed rules for the application of Council Regulation (EC) No 2184/96 concerning imports into the Community of rice originating in and coming from Egypt (19) and 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt (20) lay down specific provisions for the lodging of applications and the issuing of import licences for broken rice under quota 09.4079, for rice originating in Bangladesh under quota 09.4517, for rice under quota 09.4094 and for rice originating in Egypt under quota 09.4097. (4) Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (21) lays down specific provisions for the lodging of applications and the issuing of import licences under quotas 09.4331 to 09.4351, 09.4315 to 09.4320, 09.4324 to 09.4328, 09.4380 and 09.4390. (5) Commission Regulation (EC) No 1100/2006 of 17 July 2006 laying down, for the marketing years 2006/2007, 2007/2008 and 2008/2009, detailed rules for the opening and administration of tariff quotas for raw cane-sugar for refining, originating in the least developed countries, as well as detailed rules applying to the importation of products of tariff heading 1701 originating in least developed countries (22) lays down specific provisions for the lodging of applications and the issuing of import licences under quotas 09.4361 and 09.4362. (6) Article 2 of Council Regulation (EC) No 508/2007 of 7 May 2007 opening tariff quotas for imports into Bulgaria and Romania of raw cane sugar for supply to refineries in the marketing years 2006/2007, 2007/2008 and 2008/2009 (23) provides that the rules on import licences laid down in Regulation (EC) No 950/2006 are to apply to sugar imports under tariff quotas 09.4365 and 09.4366. (7) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (24) lays down specific provisions for the lodging of applications and the issuing of import licences for olive oil under quota 09.4032. (8) In view of the public holidays in 2008, derogations should be made, at certain times, from Regulations (EC) Nos 2402/96, 2058/96, 2375/2002, 2305/2003, 955/2005, 950/2006, 969/2006, 1100/2006, 1918/2006, 1964/2006, 508/2007 and 1002/2007 as regards the dates for the lodging of import-licence applications and the issuing of such licences in order to ensure compliance with the quota volumes in question. (9) The second subparagraph of Article 10(1) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (25), Article 3(3) of Commission Regulation (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector (26), Article 3(3) of Commission Regulation (EC) No 596/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the egg sector (27) and Article 3(3) of Commission Regulation (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (28) provide that export licences are to be issued on the Wednesday following the week in which the licence applications are lodged, provided that the Commission does not take any specific action in the meantime. (10) In view of the public holidays in 2008 and the resulting impact on the publication of the Official Journal of the European Union, the period between the lodging of applications and the day on which the licences are to be issued will be too short to ensure proper management of the market. That period should therefore be extended. (11) The measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Sweet potatoes 1. By way of derogation from Article 3 of Regulation (EC) No 2402/96, applications for import licences for sweet potatoes under quotas 09.4013 and 09.4014 for 2008 may not be lodged before Wednesday 2 January 2008 or after Monday 15 December 2008. 2. By way of derogation from Article 8(1) of Regulation (EC) No 2402/96, import licences for sweet potatoes applied for on the dates indicated in Annex I hereto under quotas 09.4013 and 09.4014 shall be issued on the dates indicated in that Annex, subject to the measures adopted pursuant to Article 7(2) of Commission Regulation (EC) No 1301/2006 (29). Article 2 Manioc starch 1. By way of derogation from the first paragraph of Article 9 of Regulation (EC) No 2402/96, applications for import licences for manioc starch under quotas 09.4064 and 09.4065 for 2008 may not be lodged before Wednesday 2 January 2008 or after Monday 15 December 2008. 2. By way of derogation from Article 13(1) of Regulation (EC) No 2402/96, import licences for manioc starch applied for on the dates indicated in Annex II hereto under quotas 09.4064 and 09.4065 shall be issued on the dates indicated in that Annex, subject to the measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 3 Cereals 1. By way of derogation from the second subparagraph of Article 5(1) of Regulation (EC) No 2375/2002, the first period for lodging applications for import licences for common wheat of a quality other than high quality under quotas 09.4123, 09.4124 and 09.4125 for 2008 shall only start on 2 January 2008. Such applications may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. 2. By way of derogation from the second subparagraph of Article 3(1) of Regulation (EC) No 2305/2002, the first period for lodging applications for import licences for barley under quota 09.4126 for 2008 shall only start on 2 January 2008. Such applications may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. 3. By way of derogation from the second subparagraph of Article 4(1) of Regulation (EC) No 969/2002, the first period for lodging applications for import licences for maize under quota 09.4131 for 2008 shall only start on 2 January 2008. Such applications may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. Article 4 Rice 1. By way of derogation from the third subparagraph of Article 2(1) of Regulation (EC) No 2058/96, the first period for lodging applications for import licences for broken rice under quota 09.4079 for 2008 shall only start on 2 January 2008. Such applications may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. 2. By way of derogation from the first subparagraph of Article 4(3) of Regulation (EC) No 1964/2006, the first period for lodging applications for import licences for rice originating in Bangladesh under quota 09.4517 for 2008 shall only start on 2 January 2008. Such applications may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. 3. By way of derogation from Article 2(3) of Regulation (EC) No 1002/2006, the first period for lodging applications for import licences for rice originating in and coming from Egypt under quota 09.4094 for 2008 shall only start on 2 January 2008. Such applications may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. 4. By way of derogation from Article 4(1) of Regulation (EC) No 955/2005, the first period for lodging applications for import licences for rice originating in Egypt under quota 09.4097 for 2008 shall only start on 2 January 2008. Such applications may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. Article 5 Sugar 1. By way of derogation from Article 4(2) of Regulation (EC) No 950/2006 and Article 2 of Regulation (EC) No 508/2007, applications for import licences for sugar products under quotas 09.4331 to 09.4351, 09.4315 to 09.4320, 09.4324 to 09.4328, 09.4365, 09.4366, 09.4380 and 09.4390 for 2008 may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. 2. By way of derogation from Article 5(5) of Regulation (EC) No 1100/2006, applications for import licences for sugar products under quotas 09.4361 and 09.4362 for 2008 may no longer be lodged after 13:00 hours (Brussels time) on Friday 12 December 2008. Article 6 Olive oil By way of derogation from Article 3(3) of Regulation (EC) No 1918/2006, import licences for olive oil applied for on Monday 17 or Tuesday 18 March 2008 under quota 09.4032 shall be issued on Friday 28 March 2008, subject to the measures adopted pursuant to Article 7(2) of Regulation (EC) No 1301/2006. Article 7 Licences for exports of beef and veal, pigment, eggs and poultrymeat attracting refunds By way of derogation from the second subparagraph of Article 10(1) of Regulation (EC) No 1445/95, Article 3(3) of Regulation (EC) No 1518/2003, Article 3(3) of Regulation (EC) No 596/2004 and Article 3(3) of Regulation (EC) No 633/2004, export licences applied for during the periods referred to in Annex III hereto shall be issued on the corresponding dates set out therein. The derogation provided for in the first paragraph shall apply only where no special measure as provided for in Article 10(2) of Regulation (EC) No 1445/95, Article 3(4) of Regulation (EC) No 1518/2003, Article 3(4) of Regulation (EC) No 596/2004 and Article 3(4) of Regulation (EC) No 633/2004 is taken before those dates of issue. Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 122, 22.5.1996, p. 15. (3) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (4) OJ L 337, 4.12.1990, p. 1. (5) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (6) OJ L 292, 15.11.1996, p. 1. (7) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). (8) OJ L 161, 30.4.2004, p. 97, as corrected by OJ L 206, 9.6.2004, p. 37. (9) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (10) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005. (11) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (12) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006. (13) OJ L 327, 18.12.1996, p. 14. Regulation as last amended by Regulation (EC) No 1884/2006 (OJ L 364, 20.12.2006, p. 44). (14) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 932/2007 (OJ L 204, 4.8.2007, p. 3). (15) OJ L 342, 30.12.2003, p. 7. Regulation as last amended by Regulation (EC) No 2022/2006 (OJ L 384, 29.12.2006, p. 70). (16) OJ L 176, 30.6.2006, p. 44. Regulation as amended by Regulation (EC) No 2022/2006. (17) OJ L 276, 29.10.1996, p. 7. Regulation as last amended by Regulation (EC) No 2019/2006 (OJ L 384, 29.12.2006, p. 48). (18) OJ L 408, 30.12.2006, p. 19, as corrected by OJ L 47, 16.2.2007, p. 15. (19) OJ L 226, 30.8.2007, p. 15. (20) OJ L 164, 24.6.2005, p. 5. Regulation as last amended by Regulation (EC) No 2019/2006. (21) OJ L 178, 1.7.2006, p. 1. Regulation as last amended by Regulation (EC) No 371/2007 (OJ L 92, 3.4.2007, p. 6). (22) OJ L 196, 18.7.2006, p. 3. (23) OJ L 122, 11.5.2007, p. 1. (24) OJ L 365, 21.12.2006, p. 84. (25) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 586/2007 (OJ L 139, 31.5.2007, p. 5). (26) OJ L 217, 29.8.2003, p. 35. Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (27) OJ L 94, 31.3.2004, p. 33. Regulation as last amended by Regulation (EC) No 1713/2006. (28) OJ L 100, 6.4.2004, p. 8. Regulation as last amended by Regulation (EC) No 1713/2006. (29) OJ L 238, 1.9.2006, p. 13. ANNEX I Import licences for sweet potatoes to be issued under quotas 09.4013 and 09.4014 for certain periods of 2008 Dates for lodging applications Dates of issue of licences Tuesday 18 March 2008 Friday 28 March 2008 Tuesday 29 April 2008 Friday 9 May 2008 ANNEX II Import licences for manioc starch to be issued under quotas 09.4064 and 09.4065 for certain periods of 2008 Dates for lodging applications Dates of issue of licences Tuesday 18 March 2008 Friday 28 March 2008 Tuesday 29 April 2008 Friday 9 May 2008 ANNEX III Periods for lodging applications for licences for beef and veal, pigmeat, eggs and poultrymeat exports Dates of issue of licences 17 to 21 March 2008 27 March 2008 5 to 9 May 2008 15 May 2008 14 to 18 July 2008 24 July 2008